DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (“Walsh”) (U.S. Patent Application Publication Number 2021/0149468) and Nge et al. (“Nge”) (U.S. Patent Application Publication Number 2016/0226283).
Regarding Claims 1, 8, and 13, Walsh discloses an electronic device comprising:
a connection unit that receives power from a power supply apparatus via a first terminal (Figure 1, item 101, paragraph 0058);
a communication control unit that communicates with the power supply apparatus via a second terminal (Figure 1, item 170) to receive power supply capability of the power supply apparatus (Figure 1, item 160, paragraph 0058; i.e., terminals 101 and 170, which may be a part of the same USB connector, may receive power supply capability information from a connected USB-C device); and
a power control unit that performs a process for limiting power supplied from the power supply apparatus to a predetermined power or less in a case where the power supply capability of the power 
Walsh does not expressly disclose limiting a current to be obtained from the power supply apparatus via the first terminal based on the power supply capability of the power supply apparatus.
In the same field of endeavor (e.g., power supply techniques), Nge teaches limiting a current to be obtained from the power supply apparatus (Figure 5, item 300) via the first terminal (Figure 5, item 450) based on the power supply capability of the power supply apparatus (paragraphs 0048-0049).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Nge’s teachings of power supply techniques with the teachings of Walsh, for the purpose of saving power in the computer system and further to prevent damage to the electronic device (e.g., by preventing an overcurrent condition).

Regarding Claims 2, 9, and 14, Walsh discloses wherein the current obtained from the power supply apparatus via the first terminal is limited based on a voltage included in the power supply capability of the power supply apparatus (paragraph 0041; i.e., the connected device may limit the current provided).

Regarding Claim 3, 10, and 15, Walsh discloses wherein the current obtained from the power supply apparatus via the first terminal is limited based on a voltage requested to the power supply apparatus (paragraph 0041; i.e., the specifications of the power port may limit how much current is supplied from the connected device).

Regarding Claims 4, 11, and 16, Walsh discloses wherein the predetermined power is 2.5 W (paragraph 0041; i.e., the received power may any value less than 100 W).

Regarding Claims 7, 12, and 17, Walsh discloses wherein the first terminal is a VBUS terminal, and the second terminal is a CC (configuration channel) terminal (paragraph 0060).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2185